Order unanimously reversed on the law without costs, motion granted and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court improvidently exercised its discretion in denying the motion of Ange & Gordon to withdraw as counsel for plaintiff in this matrimonial action. While nonpayment of counsel fees alone will not entitle an attorney to withdraw *868from representation (see, George v George, 217 AD2d 913), the record demonstrates that the questioning by plaintiff of her attorneys’ competence, strategy and ethics has rendered it unreasonably difficult for the firm to carry out its employment effectively (see, Code of Professional Responsibility DR 2-110 [C] [1] [d] [22 NYCRR 1200.15 (c) (1) (iv)]; Ashker v International Bus. Machs. Corp., 201 AD2d 765, 766; Mars Prods, v U. S. Media Corp., 198 AD2d 175, 176; Bankers Trust Co. v Hogan, 187 AD2d 305).
We therefore grant the motion of Ange & Gordon to withdraw as plaintiff’s counsel. The firm is thereby entitled to a charging lien (see, Kahn v Kahn, 186 AD2d 719, 720; Katsaros v Katsaros, 152 AD2d 539), and we remit the matter to Supreme Court for a hearing to determine the reasonable value of the legal services rendered to plaintiff. (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Withdrawal of Counsel.) Present—Pine, J. P., Lawton, Callahan, Doerr and Boehm, JJ.